Exhibit 10.1

HELIX ENERGY SERVICES GROUP, INC.
2009 LONG-TERM INCENTIVE CASH PLAN

As adopted by the Compensation Committee of the Board of Directors of Helix
Energy Solutions Group, Inc.
on January 2, 2009.

1. Purpose.

The purpose of the Helix Energy Solutions Group, Inc. 2009 Long-Term Incentive
Cash Plan (the “Plan”) is to assist Helix Energy Solutions Group, Inc. and its
subsidiaries (collectively, the “Company”) in attracting, retaining, and
motivating certain executives, officers and other key employees of the Company
by providing them with additional long term cash incentives. The purpose of the
Plan is to be achieved by the grant of Awards, as defined below.

2. Eligibility.

Eligibility under the Plan shall be limited to employees of the Company at the
time of the grant. The Compensation Committee (the “Committee”) of the Board of
Directors of the Company (the “Board”) may select any individual, who at the
time of the grant is an employee of the Company, to receive an award under the
Plan based in part upon the recommendations of the Company’s Chief Executive
Officer (“CEO”).

3. Administration.

(a) Administrator. The Plan shall be administered by the Committee, taking into
account the recommendations of the CEO and of such other senior officers as the
Committee may determine. The Committee may delegate its authority to administer
the Plan to a sub-committee of its members or to one or more officers of the
Company. The term “Administrator” shall mean the Committee, or any such
sub-committee or officer to which authority has been delegated. The
Administrator may rely on the services of the Company’s Human Resources
department as necessary or convenient for the administration of the Plan.

(b) Powers and Authority. The Administrator shall have full power and authority
to establish the rules and regulations relating to the Plan, to interpret the
Plan and those rules and regulations, to select eligible persons who will
receive Awards (“Award Recipients”), to determine each Award Recipient’s Award
Term, Performance Goals (if any), and Payout Amount, each as defined below, to
make all factual and other determinations in connection with the Plan, and to
take all other actions necessary or appropriate for the proper administration of
the Plan, including the delegation of such authority or power, where
appropriate. All powers of the Administrator shall be executed in its sole
discretion, in the best interest of the Company, and in keeping with the
objectives of the Plan and need not be uniform as to similarly situated
individuals. The Administrator’s administration of the Plan, including all such
rules and regulations, interpretations, selections, determinations, approvals,
decisions, delegations, amendments, terminations and other actions, shall be
final and binding on the Company and all Award Recipients and their respective
beneficiaries.

4. Awards.

(a) Award Defined. An “Award” is a right to receive a cash payment, contingent
on (a) the Recipient continuing his or her employment with the Company over the
Award Term, or (b) (i) the achievement of certain Performance Goals over the
Award Term, each as defined below, and (ii) the Committee’s assessment of the
performance of the Company and/or the Award Recipient over the Award Term, in
each case as determined by the Committee in its sole discretion and set forth in
the Award Recipient’s Award Letter.

 

1



--------------------------------------------------------------------------------



 



(b) Award Term. Awards will be measured and vest over such period of time as
shall be established by the Administrator (the “Award Term”). Award Terms may be
of varying and overlapping durations. The Award Term may be divided into, and
the achievement of the Performance Goals determined, in a number of periods
during the Award Term (“Award Periods’). Awards shall be subject to forfeiture
until the conclusion of the Award Term as provided in Section 5 below and in the
Award Letter.

(c) Performance Goals. The Administrator shall establish the performance goals
for each Award Term, if applicable. The performance goals, if any, may include
any one or more of several criteria, such as, but not limited to, capital
management, term of service, return on capital employed, revenue growth, market
share, margin growth, return on equity, total stockholder return, increase in
net after-tax earnings per share, market price per share, growth in market price
per share, increase in operating pre-tax earnings, operating profit or
improvements in operating profit, improvements in certain asset or financial
measures (including working capital and the ratio of revenues to working
capital), credit quality, expense ratios, pre-tax earnings or variations of
income criteria in varying time periods, economic value added, or general
comparisons with other peer companies or industry groups or classifications with
regard to one or more of these criteria (the “Performance Goals”). The
Performance Goals may be measured with respect to the Company alone on an
absolute basis, on a relative or comparative basis with such peer companies or
index as the Administrator may select, or in such combination thereof as may be
determined by the Administrator. Performance Goals may be based on the
performance of the Company as a whole, or on the performance of a specified
business unit or subsidiary, or on the performance of a group of subsidiaries,
divisions or business units. Performance Goals may be measured on a cumulative
basis, or in the alternative on an annual, quarterly or other periodic basis, or
in the form of a matrix combining various Performance Goals and weighting them
in any manner that the Administrator may determine. In establishing the
Performance Goals, the Administrator may establish different Performance Goals
for individual Award Recipients or groups of Award Recipients.

(d) Target Award. The Administrator shall establish for each Award Recipient a
target award (the “Target Award”). The Target Award may be a fixed cash amount,
a percentage of base salary or expressed as a formula derived for any measure or
amount established by the Administrator in its sole discretion.

(e) Adjustments to Awards due to Certain Circumstances. In order to avoid any
undue windfall or hardship due to external causes, the Administrator may make a
determination as to whether a specific Performance Goal has been achieved
without regard to the effect of any change in accounting standards, any change
in the outstanding capital stock, any acquisition or disposition by the Company
not planned for at the time the Performance Goals were established or any other
extraordinary, unusual or nonrecurring event or item that would otherwise impact
the Company’s or a peer company’s reported financial performance. In the event
any Award is based on market share price or similar measure, then in the event
of changes in the outstanding capital stock of the Company by reason of
recapitalizations, reorganizations, mergers, consolidations, combinations,
exchanges or other relevant changes in capitalization occurring after the date
of the grant of any Award, any outstanding Award and any Award Letter evidencing
such Award shall be subject to adjustment by the Committee as to the Performance
Goals, the Target Award or any other measure in a manner and on terms necessary
to put the Award Recipient in as nearly equivalent of an economic position as is
practicable (as determined by the Administrator in good faith). In addition, the
event the Company disposes of a substantial portion of its assets without
receiving consideration in exchange for such assets, then any outstanding Award
and any Award Letter evidencing such Award shall be subject to adjustment by the
Committee as to the Performance Goals, Target Award or any other measure in a
manner and on terms necessary to put the Award Recipient in as nearly equivalent
of an economic position as is practicable (as determined by the Administrator in
good faith). The determination of the Administrator as to the proper adjustments
to the Award Letter, if made in good faith, shall be conclusive.

(f) Establishment of Awards. Awards shall be granted by the Administrator in
writing not later than 90 days after the commencement of the period of service
to which the Performance Goals relate. Following the establishment of the
Performance Goals, the Administrator shall advise each Award Recipient of the
terms and conditions of his or her Award, through the issuance of an “Award
Letter” under the Plan, including the method or formula for determining the
payouts. The Award Letter shall be in such form and contain such provisions not
inconsistent with the provisions of the Plan as the Administrator shall
determine. The terms and provisions of the respective Award Letters need not be
identical.



 

2



--------------------------------------------------------------------------------



 



(g) Payments under Awards. Upon the conclusion of the Award Period or the Award
Term, the Administrator shall review the extent to which the Performance Goals,
if any, were achieved for the Award Period or Award Term for each Award
Recipient and, if so contemplated by the Award Letter, may also consider
subjective factors related to the performance of the Company and/or the Award
Recipient during the Award Period or Award Term. The Administrator will make the
final determination of the extent to which the Performance Goals were achieved
and the payout amount under the Award (the “Payout Amount”) for each of the
Award Recipients. The Administrator shall promptly notify each Award Recipient
as to the determination of the Payout Amount. The Payout Amount payable to Award
Recipients under this Plan shall be paid solely in cash and shall be paid within
30 days of the end of the Award Term or the end of the applicable Award Period.

5. Termination of Employment.

(a) Retirement, Death or Disability. If an Award Recipient’s employment with the
Company terminates as a result of such Award Recipient’s retirement, death or
disability, any and all outstanding Awards in such Award Recipient’s name as to
which the Award Term has not yet been completed shall be deemed forfeited, shall
automatically be canceled and shall have no further force or effect, unless the
Award Letter expressly directs otherwise.

(b) Other Termination. In the event that an Award Recipient’s employment with
the Company terminates other than by reason of death, disability or retirement
as provided in Sections 5(a) above, then, any and all outstanding Awards in such
Award Recipient’s name as to which the Award Term has not yet been completed
shall be deemed forfeited, shall automatically be canceled and shall have no
further force or effect, unless the Award Letter expressly directs otherwise.

(d) Change of Control. Notwithstanding the provisions of Section 4 or this
Section 5, and unless provided otherwise in the Award Letter, in the event of a
“ Change of Control ” of the Company, as defined below, prior to the end of an
Award Term of any outstanding Award, then the Performance Goals applicable to
such Award shall be deemed to have been satisfied as of the date of such Change
of Control to yield a Payout Amount of 100% of the Target Award, and such Award
Recipient shall be entitled to the corresponding payment under such Award as of
such date in an amount calculated pursuant to the terms of the Award Letter
(notwithstanding any continued service condition).

(e) “Change in Control” means a “Change in Control Event” within the meaning of
Treasury Regulation § 1.409A-3(i)(5) and described in paragraphs (i), (ii) or
(iii) below or any combination thereof as permitted in the Treasury Regulations
with respect to the Company:

(i) A change in ownership that occurs when one person or a group (as determined
for the purposes of Internal Revenue Code of 1986, as amended (the “Code”)
Section 409A) acquires stock that, combined with stock previously owned,
controls more than fifty percent (50%) of the value or voting power of the stock
of the Company (incremental increases in ownership by a person or group that
already owns fifty percent (50%) of the Company prior to such increase do not
result in a change in ownership);

(ii) A change in effective control that occurs on the date that, during any
12-month period, either (x) any person or group acquires stock possessing thirty
percent (30%) or more of the voting power of the Company, or (y) the majority of
the Board (or, if applicable, the board of directors of the Company’s ultimate
parent) is replaced by persons whose appointment or election is not endorsed by
a majority of the Board (or, if applicable, the board of directors of such
ultimate parent) prior to the date of the appointment or election; or



 

3



--------------------------------------------------------------------------------



 



(iii) A change in ownership of a substantial portion of the assets that occurs
on the date that a person or a group acquires, during any 12-month period,
assets of the Company having a total gross fair market value equal to
eighty-five percent (85%) or more of the total gross fair market value of all of
the Company’s assets; provided, however, that there is no change in control
event under this paragraph (iii) when there is a transfer to: (w) a shareholder
of the Company (immediately before the asset transfer) in exchange for or with
respect to its stock; (x) an entity, fifty percent (50%) or more of the total
value or voting power of which is owned, directly or indirectly, by the Company
immediately after the asset transfer; (y) a person, or more than one person
acting as a group, that owns immediately after the asset transfer, directly or
indirectly, fifty percent (50%) or more of the total value or voting power of
all the outstanding stock of the Company; or (z) an entity, at least fifty
percent (50%) of the total value or voting power of which is owned, directly or
indirectly, by a person described in item (y) within the meaning of Code
Section 409A. For the purposes of this paragraph (iii), “gross fair market
value” shall have the meaning as provided in Code Section 409A.

6. Tax Withholding.

The Company shall deduct from any distributions under any Award any federal,
state, or local taxes required by law to be withheld with respect to such Award
Recipient’s Award.

7. Governing Law.

The Plan, including any Award Letter, shall be construed, administered and
governed in all respects under and by the applicable laws of the State of Texas,
excluding any conflicts or choice of law rule or principle that might otherwise
refer construction or interpretation to the substantive law of another
jurisdiction.

8. Plan Amendment and Termination.

The Board or the Committee may, in its sole discretion, amend, suspend or
terminate the Plan at any time, with or without advance notice to Award
Recipients. No amendment, modification or termination of the Plan may adversely
affect in a material manner any right of any Award Recipient with respect to any
Award theretofore granted without such Award Recipient’s written consent. The
Company reserves the unilateral right to change any rule under the Plan if it
deems such a change is necessary to avoid the application of the Employee
Retirement Income Security Act of 1974, as amended (“ ERISA ”), to the Plan.

9. Section 409A of the Code.

Awards shall be designed, granted and administered in such a manner that they
are either exempt from the application of, or comply with, the requirements of
section 409A of the Code and the final Department of Treasury regulations issued
thereunder.  Each Award Letter for an Award that is intended to comply with
Section 409A shall be construed and interpreted in accordance with such
intention.

10. General Provisions.

(a) No Right to Awards or Continued Employment. The Plan is not a contract
between the Company and the Award Recipient. Neither the establishment of the
Plan nor the provision for or payment of any amounts hereunder nor any action of
the Company or the Administrator in respect of the Plan or any Award Letter,
including the establishment of a multi-year Award Term, shall be held or
construed as giving the Award Recipient any right to be retained by the Company.
 

(b) No Funding of Plan. The Company shall not be required to fund or otherwise
segregate assets, which may at any time be delivered to Award Recipients under
the Plan. The Plan shall constitute an “unfunded” plan of the Company. The
Company shall not, by any provisions of the Plan, be deemed to be a trustee of
any property, and any rights of any Award Recipient or former Award Recipient
shall be no greater than those of a general unsecured creditor or stockholder of
the Company, as the case may be.



 

4



--------------------------------------------------------------------------------



 



(c) Notice to Company. Any notice required or permitted to be given under the
Plan to the Company shall be sufficient if in writing and delivered by
registered or certified mail to the Company at its principal office, directed to
the attention of the Administrator. Such notice shall be deemed given as of the
date of delivery or, if delivery is made by mail as of the date shown on the
postmark, or the receipt for registration or certification.

(d) Notice to Award Recipient. Any notice required or permitted to be given
under the Plan to the Award Recipient shall be sufficient if in writing and
delivered by registered or certified mail to the Award Recipient’s principal
residence as reflected in the Company’s personnel records. Such notice shall be
deemed given as of the date of delivery or, if delivery is made by mail as of
the date shown on the postmark, or the receipt for registration or
certification.

(e) Non-Exclusivity. The Plan does not limit the authority of the Company or the
Administrator to grant cash bonus awards, or authorize or award any other
compensation to any person under any other plan or program, including, without
limitation, the issuance of stock options or any other awards under the
Company’s equity incentive plans.

(f) Non-Assignable and Non-Transferable. The Award Recipient shall not have any
voluntary or involuntary right to commute, sell, assign, pledge, anticipate,
mortgage, or otherwise encumber, transfer, hypothecate, or convey in advance of
actual receipt the amounts, if any, payable hereunder or any part thereof, which
are expressly declared to be unassignable and non-transferable. No part of the
amounts payable prior to actual payment shall be subject to seizure or
sequestration for the payment of any debts, judgments, alimony, or separate
liabilities or maintenance owed by the Award Recipient or any other person, or
be transferable by operation of law in the event of the Award Recipient’s or any
other person’s bankruptcy or insolvency.

(g) Severability. If any provision of the Plan is held unenforceable, the
remainder of the Plan shall continue in full force and effect and shall be
applied as though the unenforceable provision were not contained in the Plan.



 

5